421 F.2d 839
UNITED STATES of America, Appellee,v.Arthur JETTER, Appellant.
No. 24508.
United States Court of Appeals Ninth Circuit.
Jan. 23, 1970.

Howard J. Bechefsky, of Sheela, Lightner, Hughes, Hilmen & Castro, San Diego, Cal., for appellant.
Phillip W. Johnson, Asst. U.S. Atty., Harry D. Steward, U.S. Atty., San Diego, Cal., for appellee.
Before BARNES and CARTER, Circuit Judges, and BYRNE, District Judge.1
BARNES, Circuit Judge.


1
This is an appeal from a conviction under 21 U.S.C. 176(a) in a nonjury case.  The parties stipulated that appellant entered this country from Mexico in an automobile in which he was the sole occupant and driver and which contained 220 pounds of marijuana.  It was also stipulated that appellant declared no merchandise at the border and admitted at the border that he had bought the marijuana in Mexico.  (Gov. Ex. 1) The matter was submitted to this court without argument solely upon the theory that 21 U.S.C. 176(a) violates the defendant's privilege against self-incrimination.  Upon consideration of the briefs on file, we affirm the conviction on the authority of Witt v. United States, 9th Cir., decided 6/6/69, 413 F.2d 303.



1
 The Honorable William M. Byrne, United States District Judge for the Central District of California, sitting by designation